Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 recites a computing device comprising a memory and processor executing machine executable code to perform steps. According to specification and fig. 4-10 

    PNG
    media_image1.png
    137
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    42
    596
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    579
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    157
    590
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    459
    604
    media_image5.png
    Greyscale

	It is clear that a computing device/architecture as in fig. 4-10 can be a software system [Wingdings font/0xF3] a virtual machine includes software/virtual processors and memory. Given broadest reasonable interpretation, “a computing system” in claim 18-20 is a software system without any hardware elements. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 USC 101. Therefore, claims 18-20 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (U.S. Patent 8713356 B1)
Claim 1
Chan discloses a method, comprising:
determining that a mount operation of an aggregate comprising a set of volumes stored within a multi-tier storage environment (fig. 1, data storage system 20 comprising a Linux Logical Volume manager (LVM 39) that is used to manage logical volume partitions on logical units of the back-end storage 25, 26, and 27) has completed (col 5, line 32-36, “… administrator can invoke the LVM error detection and recovery tool 40 after the administrator has added new disk drives and has used the logical volume management program 39 to configure logical volumes from the storage of the new disk drives…”  <examiner note: the LVM error detection and recovery tool 40 is invoked after new drives are added/mounted in the  data storage system 20 comprising a Linux Logical Volume manager (LVM 39) that is used to manage logical volume partitions on logical units of the back-end storage 25, 26, and 27>), wherein data of a volume is stored within one or more objects within a remote object store of the multi-tier storage environment (<examiner note: the data storage system in fig. 4 has multiple file systems 75-78 including files as in fig. 5. These files systems are stored in volumes 71-74 in remote storage such as drive 37, drive 38>); 
maintaining a first metafile and a second metafile to track information related to the storage of objects within the remote object store (col 10, line 14-35, “… In a first step 121, during an LVM configuration process, the configuration database (58 in FIG. 2) of LVM configuration information (in the LVM table 40 in FIG. 2) is created while creating physical volumes, groups of the physical volumes, and logical volumes in the volume groups. In step 122, after the logical volumes have been created and activated, network clients access the logical volumes… In step 124, an LVM configuration check routine, as further described below with reference to FIGS. 10-12, checks the LVM configuration of the storage system by capturing the LVM configuration information from the physical volume headers and comparing the captured LVM configuration information to the LVM configuration information in the configuration database to detect errors in the LVM configuration…” <examiner note: A first metadata[Wingdings font/0xF3] created configuration information and second metadata [Wingdings font/0xF3] capture configuration information. The capture information track information in physical volumes, logical volumes in the volume group>); 
performing a distributed verification between the first metafile and the second metafile to identify an inconsistency based upon a first set of storage information of the first metafile not being consistent with a second set of storage information of the second metafile (col 10, line 34-37, “… comparing the captured LVM configuration information to the LVM configuration information in the configuration database to detect errors in the LVM configuration…” <examiner note: the created configuration information is compared with captured configuration information for errors>); and 
reconciling the first set of storage information and the second set of storage information to make the first metafile and the second metafile consistent (col 10, line 38-48, “… In step 125, if an LVM error is found, then execution continues to step 126 to perform LVM recovery, as further described below with reference to FIGS. 13-15. LVM recovery is performed by issuing LVM commands to correct the configuration errors so that the LVM configuration information in the configuration database will match the LVM configuration information in the physical volume headers. If the correct physical volumes, volume groups, and logical volumes do not exist (as described in the LVM table), then they will be recreated or increased or decreased to the correct size…” <examiner note: configuration errors are determined and corrected>)
Claim 2
Claim 1 is included, Chan discloses wherein the performing a distributed verification comprises: facilitating client access to the volume during the distributed verification (col 5, line 22-28, “… it is desired that when an error occurs in the configuration of a logical volume due to a hardware or software failure, this error is detected and corrected before the error would cause a denial of client access to the logical volume, or cause client data to be misplaced so that the client data would become inaccessible to the client… <examiner note: the configuration information is corrected before the client data become inaccessible>)
	Claims 10-11 and 19-20 are similar to claims 1-2. The claims are rejected based on similar reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent 8713356 B1), as applied to claims 1 and 10 respectively, and further in view of Smith (U.S. Pub 2017/0123928)
Claim 3
Claim 1 is included; however, Chan does not explicitly disclose wherein the performing a distributed verification comprises: blocking a garbage collection process, configured to perform garage collection of old data stored within the remote object store, during the distributed verification.
	Smith discloses blocking a garbage collection process, configured to perform garage collection of old data stored within the remote object store ([0111], “… At block 703, the durable file system quiesces operations/services that can affect the index. The durable file system can buffer results of writes to the storage devices, for instance. The durable file system can create a notification that no object requests will be handled during the quiesce. The durable file system can also pause a service responsible for space reclamation…” <examiner note: space reclamation service is paused>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pausing space reclamation service disclosed by Smith in Chan to conserve the processing power for comparing and correcting stored configuration information and captured configuration information.
Claim 12 is similar to claim 3. The claim is rejected based on similar reason.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent 8713356 B1), as applied to claims 1 and 10 respectively, and further in view of Fujibayashi (U.S. Pub 2003/0212920 A1)
Claim 4
Claim 1 is included, however, Chan does not explicitly disclose wherein the performing a distributed verification comprises: blocking a mirroring process, configured to mirror data from a source to a destination, during the distributed verification.
Fujibayashi discloses blocking a mirroring process, configured to mirror data from a source to a destination ([0032], “… FIG. 2 is flow diagram illustrating volume health checking. In order to check the health of production volume 1050… agent 1010 splits the mirrored pair… and the health check and clean up function 1090 performs a health check (e.g., volume health check, virus check, etc.) on snapshot mirrored pair 1110, which is identical in contents to production volume 1050…” <examiner note: the mirroring process is deactivated because the mirrored pairs are split>)
“… Checking the health of this data may disrupt online services on the servers because it requires a lot of is CPU power and places a strain on the storage system. Disruption of services leads to slower system performance causing inconvenience for users and administrators. Accordingly, a new system and method is needed that enables volume health checking without placing a strain on the storage system and using a lot of CPU power…”
Claim 5
Claim 1 is included, Fujibayashi further discloses blocking a tiering process, configured to tier data between a storage tier of the multi-tier storage environment and the remote object store ([0032], “… FIG. 2 is flow diagram illustrating volume health checking. In order to check the health of production volume 1050… agent 1010 splits the mirrored pair… and the health check and clean up function 1090 performs a health check (e.g., volume health check, virus check, etc.) on snapshot mirrored pair 1110, which is identical in contents to production volume 1050…” <examiner note: since the mirroring process is deactivated, there is no tiering or copying to another storage>)
Claim 13-14 are similar to claims 4-5. The claims are rejected based on similar reason.

8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent 8713356 B1), as applied to claims 1 and 10 respectively, and further in view of Edwards (U.S Pub 2005/0038803)
Claim 8
Claim 1 is included, however, Chan does not explicitly disclose performing a buftree verification of files to determine whether buftree layouts of the files are correct; and allowing a client access operation to be performed during the buftree verification.
	Edwards discloses performing a buftree verification of files to determine whether buftree layouts of the files are correct ([0045], line 1-3, “… As each of these file system metadata files is loaded using the modified LoadInode( ) function, each is checked in accordance with the teachings of this invention…” [0046], line 1-2, “… The procedure 700 performed by the verification processes in performing an on-line check in a file system is shown in FIG. 7…” [0056], line 13-16, “… Each of these loading operations utilize the modified LoadInode( ) and load buffer functions. Thus, the inodes buffer trees comprising the metadata files describing the file system are checked…” [0046], “… By "on-line" it is meant that the file system is accessible by users for read and/or write functions…” <examiner note: the modified LoadNode() function loads metadata of the inode buffer trees and the loaded metadata of buffer trees are checked. Further, client still access the system during online-check>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include loading metadata of inode buffer tree/sub directories as disclosed by Edwards into Chan so during the checking and correcting 
Claim 9
Claim 1 is included, however, Chan does not explicitly disclose allowing a client access operation to be performed during the buftree verification
Edwards discloses allowing a client access operation to be performed during the buftree verification ([0045], line 1-3, “… As each of these file system metadata files is loaded using the modified LoadInode( ) function, each is checked in accordance with the teachings of this invention…” [0046], line 1-2, “… The procedure 700 performed by the verification processes in performing an on-line check in a file system is shown in FIG. 7…” [0056], line 13-16, “… Each of these loading operations utilize the modified LoadInode( ) and load buffer functions. Thus, the inodes buffer trees comprising the metadata files describing the file system are checked…” [0046], “… By "on-line" it is meant that the file system is accessible by users for read and/or write functions…” <examiner note: the modified LoadNode() function loads metadata of the inode buffer trees and the loaded metadata of buffer trees are checked. Further, client still access the system during online-check>)
Claim 17-18 are similar to claims 8-9. The claims are rejected based on similar reason.
Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record does not teach the combination of claimed elements as in claim 9. As a result, dependent claims of claim 9 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167